Case 4:15-cv-00077-JHM-HBB Document 238 Filed 09/15/20 Page 1 of 5 PageID #: 8036




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                 OWENSBORO DIVISION

 CIVIL ACTION NO: 4:15-CV-00077-JHM

 CHARLES MORRIS, et al.                                                     PLAINTIFFS

 V.

 TYSON CHICKEN, INC., et al.                                                DEFENDANTS


                                MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendants’ Motion for Leave to Place Exhibits to their

 Statements of Uncontroverted Facts Under Seal. [DN 212]. Fully briefed, the matter is ripe for

 decision.

                                                I. BACKGROUND

        When Defendants moved for summary judgment [DN 206, DN 208, DN 210], they attached

 Statements of Uncontroverted Facts to their motions. Defendants now seek to seal exhibits attached

 to the Statements of Uncontroverted Facts.      [DN 206-1 Def. Jim Gottsponer’s Statements of

 Uncontroverted Facts; DN 208-1 Def. David Mears’ Statements of Uncontroverted and Material

 Facts; DN 210-1 Def. Tyson’s Statement of Facts]. Specifically, Defendants request leave to seal

 several broiler contracts, portions of Kyle Stiegert’s expert report, Plaintiffs Calvin Leisure’s and

 Morgan Rickard’s settlement information, a letter from Complex Manager Jim Gottsponer to Plaintiff

 John Pinkston, and portions of Thomas Elam’s expert report. [DN 219 at 2–4].

                                              II. LEGAL STANDARD

        Federal Rule of Civil Procedure 5.2(d) allows courts to order that a filing be made under seal

 without redaction. Local Rule 5.6 also permits a party to move to file a document under seal. The

 Sixth Circuit “recognize[s] . . . a ‘strong presumption in favor of openness’ as to court records.”

 Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016) (citation
Case 4:15-cv-00077-JHM-HBB Document 238 Filed 09/15/20 Page 2 of 5 PageID #: 8037




 omitted). The party that seeks to seal the records bears the heavy burden of overcoming that

 presumption where “[o]nly the most compelling reasons can justify non-disclosure of judicial

 records.” Id. (citations omitted).

          As such, “[t]o meet this burden, the party must show three things: (1) a compelling interest

 in sealing the records; (2) that the interest in sealing outweighs the public’s interest in accessing the

 records; and (3) that the request is narrowly tailored. Kondash v. Kia Motors Am., Inc., 767 F. App'x

 635, 637 (6th Cir. 2019) (citation omitted). “Where a party can show a compelling reason for sealing,

 the party must then show why those reasons outweigh the public interest in access to those records

 and that the seal is narrowly tailored to serve that reason.” Id. at 637 (citation omitted). “To do so,

 the party must ‘analyze in detail, document by document, the propriety of secrecy, providing reasons

 and legal citations.’” Id. (citation omitted). If a district opts to seal court records, “it must set forth

 specific findings and conclusions ‘which justify nondisclosure to the public.’” Rudd Equip. Co., Inc.

 v. John Deere Constr. & Forestry Co., 834 F.3d 589, 594 (6th Cir. 2016) (citation omitted).

                                                   III. DISCUSSION

    A. Broiler Contracts

        Defendants seek leave to seal several broiler contracts in their entirety. [DN 219 at 2–4].

 Defendants argue that the broiler contracts they seek to seal are identical to Charles Morris’ contract

 [DN 180-1], which the Court has already granted leave to seal [DN 218]. [DN 219 at 2]. They

 contend that the only difference is the precise figures included in each contract. [Id.]. However, the

 broiler contracts Defendants seek leave to seal include documents that Morris’ contract did not

 include. For example, some of the contracts include W-9 forms, contract checklists, and business

 documents filed with the Kentucky Secretary of State that are publicly available. [See e.g. DN

 213-15, DN 214-7, DN 215-5].




                                                     2
Case 4:15-cv-00077-JHM-HBB Document 238 Filed 09/15/20 Page 3 of 5 PageID #: 8038




        The contract checklists and documents filed with the Kentucky Secretary of State that are

 publicly available may not be sealed because Defendants have not shown a compelling interest in

 sealing those portions of the contracts. The remaining pages of the broiler contracts that Defendants

 seek to seal [DN 219 at 2–3] may be sealed for the same reasons that the Court granted leave to seal

 Morris’ broiler contract [DN 218 at 5]. Loi Hong’s contract [DN 213-12] may be similarly sealed.

    B. Stiegert’s Expert Report

        Defendants request that the Court seal paragraphs 19 and 122, and footnote 157. [DN 219

 at 3]. They, however, concede that per the Court’s prior Memorandum Opinion and Order [DN 218

 at 4], the referenced portions of Stiegert’s report may not be sealed. [DN 219 at 3].

    C. Leisure’s and Rickard’s Settlement Information

        Defendants want to seal Leisure’s “Settlement Sheet” [DN 213-2] and Rickard’s “Settlement

 Sheet and Grower Recap” [DN 213-3] in their entirety. [DN 219 at 4]. Keeping private financial

 data from public view can be a compelling interest. “Courts have recognized the strong interest in

 keeping personal financial records from public view.” Goodman v. J.P. Morgan Inv. Mgmt., Inc.,

 301 F. Supp. 3d 759, 784 (S.D. Ohio 2018), aff'd, 954 F.3d 852 (6th Cir. 2020) (collecting cases); see

 Wedgewood Ltd. P'ship I v. Twp. of Liberty, Ohio, No. CIV.A. 2:04-CV-1069, 2008 WL 4273084, at

 *2 (S.D. Ohio Sept. 11, 2008) (finding “testimony relating to plaintiff's private income and financial

 data is also deserving of protection if not otherwise publicly disclosed”). Additionally, “[c]ourts can

 deny access to court records that could be used ‘as sources of business information that might harm

 a litigant's competitive standing.’” Caudill Seed & Warehouse Co., Inc. v. Jarrow Formulas Inc.,

 No. 13-cv-82, 2017 WL 3220470, at *2 (W.D. Ky. July 28, 2017).

        Regarding Leisure’s “Settlement Sheet,” the following boxes of information may be

 sealed: “Grower Pay Summary,” “Average Daily Gain Performance Pay Band,” “Livability

 Performance Pay Band,” and “Feed Conversion Performance Pay Band.” This information is


                                                   3
Case 4:15-cv-00077-JHM-HBB Document 238 Filed 09/15/20 Page 4 of 5 PageID #: 8039




 confidential business information that could harm Tyson’s competitive standing because it contains

 pay figures. The remaining portions of Leisure’s “Settlement Sheet” may not be sealed. Next, the

 following boxes of information in Rickard’s “Settlement and Grower Recap” sheet may be

 sealed: “Grower Pay Summary,” “Ind NPV Value,” “Feed Description,” “Summary of Value

 (Points),” and the table containing “Flock Type Totals.” The information may be sealed sealed for

 the similar reason that portions of Leisure’s “Settlement Sheet” may be sealed. The remaining

 portions of Rickard’s “Settlement Sheet and Grower Recap” sheet may not be sealed.

    D. Letter from Gottsponer to Pinkston

        Defendants seek to seal only the precise references to pay in the letter. [DN 212 at 8]. As

 previously discussed, there is compelling interest in sealing personal financial information and

 records that could be used as a source of business information that might harm a litigant’s competitive

 standing. Goodman., 301 F. Supp. 3d at 784 (collecting cases); see Wedgewood Ltd. P'ship I, 2008

 WL 4273084, at *2; Caudill Seed & Warehouse Co., Inc., 2017 WL 3220470, at *2.

        There is a compelling interest in sealing the references to pay in the letter. It is confidential

 business information where the interest in sealing outweighs the public’s interest in accessing the

 record because it is information that might harm Tyson’s competitive standing. However, Pinkston’s

 handwritten notes on the letter may not be sealed because Defendants merely argue that the notes

 are “dollar figures affecting him personally.” [DN 212 at 8]. Defendants have not met their burden

 of showing a compelling interest in sealing that information. Therefore, all portions of the letter that

 Defendants seek to seal, except the handwritten notes, may be sealed.

    E. Elam’s Expert Report

        Defendants seek leave to seal several portions of Elam’s expert report: Paragraph 1 of Section

 XI; Tables 1, 7–9, 18, 20, 25, 36, 45; Figures 5 and 8. [DN 219 at 4]. Defendants argue that the

 information that they seek to seal is “clearly private” and that Tyson “has a ‘justifiable expectation of


                                                    4
Case 4:15-cv-00077-JHM-HBB Document 238 Filed 09/15/20 Page 5 of 5 PageID #: 8040




 privacy’ in the data it collects regarding its growing operations” [DN 212 at 9]. They also contend

 that Elam’s “charts showing the effects of condemnation or breed on a grower’s performance . . . is

 intricate analysis and summarization of Tyson’s processes, inputs, and methods by which it operates

 under its contracts.” [DN 219 at 9].

        First, Table 1 of Elam’s report shall remain sealed per the Court’s prior Memorandum

 Opinion and Order. [DN 218 at 6]. Next, the Court finds that Tyson has not met its burden of showing

 a compelling interest in sealing the remaining information that they seek to seal in Elam’s expert

 report much less that that any interest in sealing outweighs the public’s interest in accessing the

 records. Thus, the remaining information may not be sealed.

                                               IV. CONCLUSION

        For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’ Motion for

 Leave to Place Exhibits to their Statements of Uncontroverted Facts Under Seal [DN 212] is DENIED

 IN PART AND GRANTED IN PART.




                                                                                    September 14, 2020




 cc: counsel of record



                                                  5
